Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 20, 2022

                                    No. 04-21-00432-CV

                                    Alejandro CEPEDA,
                                         Appellant

                                              v.

     KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVF-000579-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
       On October 19, 2022, this Court issued an opinion granting the parties’ joint motion to
dismiss this appeal. Accordingly, the motion for abatement filed by Appellee Koza Home
Solutions LLC is DENIED AS MOOT.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.



                                                   ________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court